B 2100A (Form 2100A) (12/     )



                         UNITED STATES BANKRUPTCY COURT
                                             Western District
                                            __________        of Washington
                                                         District Of __________

In re ________________________________,
      Maureen Pearl Chapman                                                                       Case No. ________________
                                                                                                           18-40677-MJH




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.
U.S. Bank Trust National Association, as Trustee of                         MTGLQ Investors, LP
                                                                            ____________________________________
______________________________________
the Chalet Series III Trust
______________________________________                                      ____________________________________
______________________________________                                      ____________________________________
           Name of Transferee                                                          Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known): 3-1
should be sent:                                                             Amount of Claim: $49043.21
C/O SN Servicing Corp.                                                      Date Claim Filed: 5/8/2018
323 5th Street
Eureka, CA 95501

Phone: ______________________________
       800-603-0836                                                         Phone: 888-504-6700
Last Four Digits of Acct #: ______________
                            6345                                            Last Four Digits of Acct. #: __________
                                                                                                         6961


Name and Address where transferee payments
should be sent (if different from above):
SN Servicing Corporation
PO Box 660820
Dallas, TX 75266-0820
Phone:
Last Four Digits of Acct #: 6345



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:__________________________________
   /s/ Mike Egan                                                                 01/04/2019
                                                                            Date:____________________________
         Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




  Case 18-40677-MJH                     Doc 24          Filed 01/04/19             Ent. 01/04/19 14:12:59                   Pg. 1 of 5
                                                                                                          (800) 603-0836
                                                                                         Para Español, Ext. 2660 o 2643
            323 5TH STREET                                                             8:00 a.m. – 5:00 p.m. Pacific Time
            EUREKA CA 95501                                                                     Main Office NMLS #5985
                                                                                              Branch Office NMLS #9785



                                                                                                       December 4, 2018

                                                                                 SnscLoanID0000286345
    JEAN M CHAPMAN
    PO BOX 1353
    ISSAQUAH WA 98027



  RE:

        Collateral: 130 WEST MANOR ROAD; SHELTON WA

  Dear Customer:

  This notice is being sent to you in accordance with the Federal Fair Debt Collection Practices Act, 15 U.S.C.
  §§1692 et seq.

  As of the date of this letter, our records indicate the total amount of your debt is $59,511.11. Because of
  interest, late charges and other charges that may vary from day to day, the amount due on the day you pay
  may be greater. Hence, if you pay the amount shown above, an adjustment may be necessary after we
  receive your check, in which event we will inform you before depositing the check for collection. For further
  information, write the undersigned or call (800) 603-0836.

  Chalet Series III Trust is the creditor to whom the debt is owed. However, SN Servicing Corporation, a debt
  collector, is responsible for servicing and collecting the debt .

  Unless you dispute the validity of the debt or any portion of the debt within thirty (30) days after your receipt of
  this letter, we will assume that the debt is valid.

  If you notify us in writing within thirty (30) days after your receipt of this letter that you dispute the debt or any
  portion of the debt, we will obtain verification of the debt or a copy of any judgment against you and we will
  mail you a copy of such verification or judgment.

  We will provide you with the name and address of the original creditor on the debt, if different from the current
  creditor, if you request this information in writing within thirty (30) days after your receipt of this letter.

  You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
  collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
  used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
  bankruptcy, please read the next paragraph carefully for some important information.

  NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
  BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
  and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
  your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
  collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
  demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
  please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
  the property that secures the obligation.


  SN Servicing Corporation for Chalet Series III Trust
  Customer Service Department




Case 18-40677-MJH                Doc 24        Filed 01/04/19            Ent. 01/04/19 14:12:59                Pg. 2 of 5
                                                                                                        (800) 603-0836
                                                                                       Para Español, Ext. 2660 o 2643
           323 5TH STREET                                                            8:00 a.m. – 5:00 p.m. Pacific Time
           EUREKA CA 95501                                                                    Main Office NMLS #5985
                                                                                            Branch Office NMLS #9785



                                                                                                   November 27, 2018

                                                                               SnscLoanID0000286345
   JEAN M CHAPMAN
   PO BOX 1353
   ISSAQUAH WA 98027



  RE:

        Collateral: 130 WEST MANOR ROAD; SHELTON WA

              NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
  Dear Customer:

  The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been
  assigned, sold or transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g.,
  homes, condominiums, cooperative units and mobile homes) mortgage loan, this notice is being provided to
  you under Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a
  state law requires this notice, this notice is being provided to you under state law. When neither Section 6 of
  RESPA nor state law requires this notice, this notice is being provided to you for your information.
  You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from
  you, has been assigned, sold or transferred from Rushmore Loan Management Services LLC to SN Servicing
  Corporation for Chalet Series III Trust, effective November 15, 2018.

  The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of
  the mortgage instruments, other than terms directly related to the servicing of your loan.

  Except in limited circumstances, the law requires that your present servicer send you this notice at least 15
  days before the effective date of transfer, or at closing. Your new servicer must also send you this notice no
  later than 15 days after this effective date or at closing.

  Your present servicer is Rushmore Loan Management Services LLC, 15480 Laguna Canyon Rd, Ste 100,
  Irvine, CA 92618. If you have any questions relating to the transfer of servicing from your present servicer call
  Customer Service at (888) 504-6700 Monday through Thursday between 6:00 a.m. and 7:00 p.m. and Friday
  between 6:00 a.m. and 6:00 p.m. Pacific Time. This is a toll-free number.

  Your new servicer will be SN Servicing Corporation.

  The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
  95501.

  The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to
  the transfer of servicing to your new servicer call Mike Egan at (800) 603-0836 Monday through Friday
  between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access your account and make payments via our
  secure website at https://borrower.snsc.com.

  The date that your present servicer will stop accepting payments from you is November 14, 2018. The date
  that your new servicer will start accepting payments from you is November 15, 2018. Send all payments on
  or after November 15, 2018 to your new servicer.
  Make your payments payable to:        SN Servicing Corporation

  Mail your payments to:                SN Servicing Corporation
                                        PO BOX 660820
                                        DALLAS, TX 75266-0820

  The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability
  insurance or any other type of optional insurance in the following manner: SN Servicing Corporation will not
  continue to accept your insurance payments as a part of your monthly loan payment nor will it be responsible
  for the continuation of any such optional insurance coverage. You should take the following action to maintain
  coverage: contact your optional insurance carrier immediately for instructions on how to continue such
  optional insurance coverage.




Case 18-40677-MJH               Doc 24        Filed 01/04/19           Ent. 01/04/19 14:12:59                Pg. 3 of 5
  You should also be aware of the following information, which is set out in more detail in Section 6 of the Real
  Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605):

  During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment
  received by your old servicer before its due date may not be treated by the new loan servicer as late, and a
  late fee may not be imposed on you.

  Section 6 of RESPA (12 U.S.C. §2605) gives you certain consumer rights. If you send a “qualified written
  request” to your loan servicer concerning the servicing of your loan, your servicer must provide you with a
  written acknowledgment within 5 Business Days of receipt of your request. A “qualified written request” is a
  written correspondence, other than notice on a payment coupon or other payment medium supplied by the
  servicer, which includes your name and account number, and your reasons for the request. If you want to
  send a “qualified written request” regarding the servicing of your loan, it must be sent to this address: SN
  Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

  Not later than 30 Business Days after receiving your request, your servicer must make any appropriate
  corrections to your account, and must provide you with a written clarification regarding any dispute. During
  this 30-Business Day period, your servicer may not provide information to a consumer reporting agency
  concerning any overdue payment related to such period or qualified written request. However, this does not
  prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

  A Business Day is a day on which the offices of the business entity are open to the public for carrying on
  substantially all of its business functions.

  Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in
  circumstances where servicers are shown to have violated the requirements of that Section. You should seek
  legal advice if you believe your rights have been violated.

  You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
  collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
  used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
  bankruptcy, please read the next paragraph carefully for some important information.

  NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
  BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
  and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
  your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
  collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
  demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
  please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
  the property that secures the obligation.
  A consumer has the right to request in writing that a debt collector or collection agency cease further
  communication with the consumer. A written request to cease communication will not prohibit the debt
  collector or collection agency from taking any other action authorized by law to collect the debt.


  SN Servicing Corporation for Chalet Series III Trust
  Customer Service Department




Case 18-40677-MJH              Doc 24        Filed 01/04/19          Ent. 01/04/19 14:12:59              Pg. 4 of 5
                                                                                                      (800) 603-0836
                                                                                     Para Español, Ext. 2660 o 2643
           323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
           EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                          Branch Office NMLS #9785



                                                                                                 November 27, 2018

                                                                             SnscLoanID0000286345
   JEAN M CHAPMAN
   PO BOX 1353
   ISSAQUAH WA 98027



  RE:

        Collateral: 130 WEST MANOR ROAD; SHELTON WA

  As stated in previous correspondence, the servicing of your mortgage loan has been transferred from
  Rushmore Loan Management Services LLC to SN Servicing Corporation for Chalet Series III Trust effective
  November 15, 2018

  If your loan is secured by real estate, please contact your insurance carrier to have the mortgagee clause
  changed to the following:
        SN Servicing Corp
        ISAOA ATIMA
        P.O. Box 35
        Eureka, CA 95502
  Please have your insurance carrier forward a copy of your insurance policy with the mortgagee clause change
  to our Escrow Department at the address shown above. If your property is located in a flood hazard zone,
  which starts with an “A” or “V”, we will also require a copy of your flood insurance policy.

  If you or your insurance carriers have any questions, please contact Mike Egan at (800) 603-0836 Monday
  through Friday between 8:00 a.m. and 5:00 p.m., Pacific Time.

  You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
  collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
  used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
  bankruptcy, please read the next paragraph carefully for some important information.

  NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
  BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
  and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
  your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
  collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
  demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
  please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
  the property that secures the obligation.

  SN Servicing Corporation for Chalet Series III Trust
  Escrow Department




Case 18-40677-MJH              Doc 24        Filed 01/04/19          Ent. 01/04/19 14:12:59               Pg. 5 of 5
